Citation Nr: 1314228	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2006, the Veteran was scheduled for a travel board hearing before the Board.  The Veteran failed to appear for the hearing and did not request postponement.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

In June 2007, June 2009, and July 2011 the Board remanded the present matter for additional development and due process concerns.  

This case was again before the Board in August 2012 when it was referred to the Veteran Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in September 2012.  In November 2012, the Board requested an addendum to the September 2012 VHA medical expert opinion.  An addendum was obtained in November 2012.  The appellant and his representative were sent copies of these opinions in January 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the prior Board remand in July 2011 additional VA treatment records were associated with the claims file.  Review of these records reveals that in a Utilization Management note dated in January 2011 the Veteran was noted to have been transferred from the Mike O'Callaghan Federal Medical Center (MOFH) emergency room (ER) to "Monte Vista" Hospital for acutely psychotic behavior.  He was admitted as an inpatient.

In a subsequent addendum by a Community Utilization Management nurse it was noted that the Veteran was admitted to BHC Montevista Hospital by a transfer from MOFH ER.  It was noted that the Veteran's length of stay was three days.  Daily notes were Axis I. Psychosis, Axis II. Deferred, Axis III. Arthritis; hypertension, Axis IV. Severe relationship discord, and Axis V. 20.  The Veteran's medications were noted to be Abilify; Naproxen; Vistaril; and Trazadone.  He was noted to be an emergency room transfer.  The Veteran was reported to have contacted the North Clinic and was advised to go to the MOFH ER.  He was noted to have stated that he cut his arm with a sword, licking his imaginary blood off his arm.  He was noted to have reported that he is a spirit and cannot be near humans.  He wanted his brain analyzed and he argued with unseen others.  He leaped over the nurses' station to avoid humans.  The Veteran denied suicidal ideation.  Security was noted to have been called and an ER physician put him on legal hold.  Three days later he was discharged.

Review of the claims file does not reveal that the records regarding the Veteran's treatment at Montevista Hospital have been obtained and associated.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  Accordingly, after obtaining proper authorization, attempts must be made to obtain complete treatment records regarding the Veteran's psychiatric treatment at Montevista Hospital.

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

A review of the claims file reveals that the Veteran reported that he was applying for Social Security Administation (SSA) benefits, variously indicated to be SSI, SSD, and SSDI, due to his mental health condition.  However, the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, after associating with the claims file any additional pertinent medical records, the claims file should be forwarded to an appropriate VA examiner for an opinion to be rendered regarding whether the Veteran'service connection current psychiatric disability is relate to his active service. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2012.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Montevista Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, forward the Veteran's claims file to an appropriate VA examiner for an opinion to be rendered regarding whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability of the Veteran originated in service or is otherwise attributable to the Veteran's military service or any event thereof.  In rendering this opinion the examiner must consider all prior VA examination reports and the medical opinions of the VA medical expert dated in September 2012 and November 2012.  In the event that the examiner determines that examination of the Veteran is necessary, the Veteran should be afforded an additional VA medical examination at the applicable VA medical facility.  The Veteran's VA claims file must be furnished to examiner or the examiner's designee for use in the study of this case and the author of the opinion should indicate whether the claims folder was provided and reviewed. 

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

